Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Election
Applicant’s election of a compound of the following formula (1) wherein 
    PNG
    media_image1.png
    69
    719
    media_image1.png
    Greyscale

(a) P1: the polymerizable groups represented Formula (P-1) 
    PNG
    media_image2.png
    127
    106
    media_image2.png
    Greyscale
;
(b) P2: a polymerizable group;
(c) L1 = a divalent saturated hydrocarbon group, and L2 = a divalent saturated hydrocarbon group;
(d) A1 to A5 = an aromatic hydrocarbon ring group;
(e) Z1 = a single bond, Z2 = -C=C-;
(f) Y = -NH-CO-; and
(g) m1: 0, m2: 0in the reply filed on 11 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and  17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected as being vague and indefinite when it recites “wherein at least one of A2, …, or A3 is an“ (emphasis added); the scope of the protection sought by “…” is not clear. Claim 2 fails to particularly point out and distinctly claim the substituents in the claimed compound of formula (1).
Claim 3 is rejected as being vague and indefinite when it recites “wherein the substituent is a fluorine atom,”(emphasis added); the scope of the protection sought is not clear. Claim 3 fails to particularly point out and distinctly claim the antecedent basis of “the substituent” in the claimed compound of formula (1).
Claims 4 and 17 are rejected as being vague and indefinite when they each recite “wherein the substituent is a fluoroalkyl group”(emphasis added); the scope of the protection sought is not clear. Claims 4 and 17 each fail to particularly point out and distinctly claim the antecedent basis of “the substituent” in the claimed compound of formula (1).
Allowable Subject Matter
Claims 1-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), the remaining species previously withdrawn from consideration as a result of a restriction requirement, were hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Election of Species requirement as set forth in the Office action mailed on 31 May 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 5-16, and 20 are allowed.

Claims 2-4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a polymerizable compound containing an acetylene linking group a benzamide linking group and: WIPO Patent No. 2018/042924.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722